 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDErgens GroceryCorp.,Employer-PetitionerandUnit-ed Steelworkers of America,Local 15370, AFL-CIO-CLC;'RetailClerksStore Employees UnionLocal 1407,as chartered by RetailClerksInterna-tional Association,AFL_CIO; 2 and AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,Local 590,AFL-CIO,3 Case 6-RM-508August 23, 1974DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNINGAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Michael Joyce. Fol-lowing the hearing and pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Regu-lations of Procedure, Series 8, as amended, this casewas transferred to the Board for decision. No briefswere filed.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. The rulings are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:1.The Employeris engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim to repre-sent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act for the followingreasons:The Steelworkers or its predecessor has been thecollective-bargaining representative at the Employer'sImperial, Pennsylvania, food store for a number ofyears.There is currently a collective-bargainingagreement between the Steelworkers on behalf of itsLocal 15370 and the Employer which was entered intoon July 10, 1973, effective from July 1, 1973, untilJune 30, 1976. The Steelworkers and Meatcutters a]-1Hereinafter called Local15370.United Steelworkers of America,herein-after called Steelworkers,intervened based on a current collective-bargainingagreement with the Employer on behalf ofLocal 15370.z Hereinafter called Retail Clerks.Hereinafter called Meatcutters.lege that this agreement is a bar to this proceeding.The Employer desires an election, as does the RetailClerks, which contends that the contract is not a barbecause of an alleged abandonment of the contract byLocal 15370, and the assignment of the contract byLocal 15370 to the Meatcutters. We find no merit inthe Retail Clerks contentions.In a letter dated December 20, 1973, the officers ofLocal 15370 informed the members that the officersagreed that the members' interests could best beserved by affiliating with the Meatcutters. The mem-bers were notified that a secret-ballot vote would betaken at the next regular monthly meeting, January 8,1974. On January 4, 1974,4 the Retail Clerks sent aletter to the Employer in which it claimed an interestin representing the employees. On January 7, the Em-ployer filed the instant petition. On January 8, at themeeting of Local 15370, the members voted 34 to 2 toaffiliate with the Meatcutters. In addition to employ-eesat the Imperial store, employees from theEmployer's Bridgeville and Carick stores were alsopresent and voted in the affiliation vote.' In a letterdated January 9, the officers of Local 15370 informedthe Employer that the members voted to affiliate withtheMeatcutters and requested the Employer to referall communications to the Meatcutters. On January11, the Meatcutters sent a letter to the Employer in-forming it of the affiliation change.From the above, it is clear that on January 7, thedate on which the Employer filed the instant petition,the only relevant action taken by Local 15370 was arecommendation by its officers that the members voteon January 8 for affiliation with the Meatcutters. Inaddition, Bernard M. Hostein, staff representative forthe Steelworkers, testified that he attended the Janu-ary 8 meeting and told the members that the Steel-workers were not letting anybody go, but that "we justwanted to know more or less how the people felt, howtheir ideas were on affiliating with [the Meatcutters]."He also told the members, "we are not abandoningthem, we are servicing them." The record indicatesthat the Steelworkers have continued to service thecontract. Victor Ergens testified that a representativeof the Steelworkers visited the store and said that theSteelworkers still represents the employees.In view of the foregoing, it is apparent that, despitethe desire of a substantial part of the membership ofLocal 15370 to affiliate with the Meatcutters,6 theSteelworkers has not relinquished its rights under the4 All dates hereinafterare 1974.5There are approximately 28 employees in the Imperial store unit. Ofthese,itwas estimated that approximately six or seven attended the January8 meeting.We note that the contract,which the Steelworkers and Meatcut-ters contend bars the petition,covers onlythe employees at the Imperialstore.6We find it unnecessary to determine the appropriateness of the affiliationvote.213 NLRB No. 4 ERGENS GROCERY CORP.contract as a signatory thereto.It has in all respectsindicated its willingness to administer the contract'Furthermore, the Meatcutters has disclaimed any in-terest in representing the employees.We are satisfied that the status of the Steelworkersas the effective and indentifiable representative of theEmployer's employeesremainsundisturbed and thatno doubt exists among these employees as to the iden-tityof the labor organizationby which theydesire tobe represented.Accordingly,as the existing contractwill not expire until June 30, 1976, we find that it isa bar to the present petition.We shall therefore dis-missthe petition 8ORDERIt is hereby ordered that the petition herein be, andUniversal Moulded Products Corporation,118 NLRB1277 (1957).ithereby is, dismissed.TheYoungstownSteel Door Company,116 NLRB986 (1956).